Citation Nr: 1029532	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  07-15 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a urinary tract 
disability manifested by urgency and frequency.

2.  Entitlement to an initial compensable rating, prior to June 
23, 2009, and to a rating in excess of 10 percent, since June 23, 
2009, for right hip strain with degenerative joint disease (DJD).

3.  Entitlement to an initial compensable rating, prior to June 
23, 2009, and to a rating in excess of 10 percent, since June 23, 
2009, for bilateral plantar fasciitis with DJD of the first 
metatarsal phalangeal (MTP) joints.

4.  Entitlement to an initial compensable rating for status post 
ligamentous tear of the right 4th finger.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to April 2005.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a July 2006 rating decision of the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
which denied service connection for urinary frequency and urgency 
and granted service connection for a right hip strain, for 
plantar fasciitis and for injury of the right 4th finger with 
ligamentous tear, assigning separate initial noncompensable 
ratings, effective May 1, 2005. 

While the appeal was pending, in a September 2009 rating 
decision, the RO granted staged 10 percent ratings for both the 
right hip strain with DJD and for bilateral plantar fasciitis 
with DJD of the first (MTP) joints, respectively from June 23, 
2009.  

As the appeal involves requests for higher initial ratings 
following the grant of service connection, the Board has 
characterized the matters on appeal in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for increased 
ratings for disabilities already service- connected).  Moreover, 
although assigned 10 percent ratings, effective from June 23, 
2009, as higher ratings are available at each stage, and the 
Veteran is presumed to seek the maximum available benefit, the 
Board has characterized the appeal as encompassing the issues set 
forth on the title page.  Id; AB v. Brown, 6 Vet. App. 35, 38 
(1993).  



FINDINGS OF FACT

1.  The preponderance of the evidence shows no current disability 
manifested by urinary frequency and urgency.  

2.  The Veteran's chronic right hip strain with DJD was 
manifested by pain, with objective tenderness shown on 
examination, but generally with evidence of noncompensable ranges 
of motion noted throughout the pendency of this appeal, and no 
evidence of degenerative changes shown until the June 23, 2009 VA 
examination.  As of that date, the Veteran was shown to have 
arthritis, with continued noncompensable ranges of motion with 
pain at the extreme ranges, and tenderness, but without evidence 
of incapacitating exacerbations.  At no point has he been shown 
to have ankylosis, fracture, malunion, or flail joint of the 
right hip.

3.  Prior to June 23, 2009, the Veteran's plantar fasciitis did 
not approximate a moderate flat foot or moderate foot injury.  
Since June 23, 2009, the Veteran's plantar fasciitis more nearly 
approximates a moderate foot injury, requiring inserts, with DJD 
of the first MTP joints, but has not approximated a severe pes 
planus or foot injury, as he does not use other assistive devices 
or supports and has no unusual calluses or skin breakdowns.

4.  Since the award of service connection, the Veteran's right 
4th finger condition has been manifested by some limited motion 
of that finger, but with full hand strength and full motion of 
the other fingers of the right hand and no findings that either 
approximates ankylosis or amputation of the right ring and little 
fingers.


CONCLUSIONS OF LAW

1.  A disability manifested by urinary frequency and urgency was 
not incurred in nor aggravated by active military service, nor is 
there a kidney pathology resulting in such symptoms that can be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).

2.  The criteria for an initial compensable rating prior to June 
23, 2009, and for a rating in excess of 10 percent since June 23, 
2009, for chronic right hip strain with DJD have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.14, 4.25, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5019, 5252, 5253 
(2009).

3.  The criteria for an initial compensable rating prior to June 
23, 2009, and for a rating in excess of 10 percent since June 23, 
2009, for bilateral plantar fasciitis with DJD of the first MTP 
joints have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 
4.14, 4.25, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5276, 
5284 (2009).

4.  The criteria for an initial compensable rating for status 
post ligamentous tear of the right 4th finger have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.14, 4.25, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Code 5230 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 
C.F.R. § 3.159(b)(1), proper notice must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the language 
of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (Apr. 
30, 2008).

VA's notice requirements apply to all five elements of a service-
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the Veteran filed his service connection claim in 
March 2006.  Thereafter, he was notified of the provisions of the 
VCAA by the RO in an April 2006 pre-rating letter which described 
the evidence necessary to substantiate a claim for service 
connection, the VA's responsibilities in obtaining information to 
assist the Veteran in completing his claim, and the Veteran's 
duties in obtaining information and evidence to substantiate his 
claim, and provided other pertinent information regarding VCAA.  
The United States Court of Appeals for Veterans Claims (Court) 
has held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.  Dunlap v. Nicholson, 21 
Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  Even 
so, in May 2008 post-rating letters the Veteran was informed of 
what was needed to substantiate his higher rating claims.  
Thereafter, the claim was reviewed and a supplemental statement 
of the case (SSOC) was issued in September 2009.  Hence, while 
some of this notice was provided after the initial rating action 
on appeal, the Veteran is not shown to be prejudiced by the 
timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
a statement of the case or an SSOC, is sufficient to cure a 
timing defect).  Thus, any VCAA notice error in regard to the 
issues decided herein is deemed harmless and does not preclude 
appellate consideration of the matters decided on appeal.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party 
alleging defective notice has the burden of showing how the 
defective notice was harmful).

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c), (d).  Service treatment records were 
previously obtained and associated with the claims file.  VA and 
private medical records were obtained.  

Assistance shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The VA examination in June 2009 
addressing the increased ratings issues included examination of 
the Veteran, but is not clear whether the claims file was 
reviewed.  Claims file review is not necessary for adjudicating 
higher rating issues.  The examinations of record, along with the 
treatment records, are fully adequate for the purposes of 
determining the extent of the Veteran's disabilities in light of 
the applicable diagnostic criteria.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).  Finally, the Veteran's urinary complaints 
were addressed in a May 2006 VA examination, which also did not 
clearly indicate whether the claims file was reviewed.  However 
reexamination of this matter is not necessary where a prima facie 
case has not been made as there is no evidence of a disability.  

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 5103A 
have been considered and satisfied.  Through notices of the RO, 
the claimant has been notified and made aware of the evidence 
needed to substantiate his claim for higher disability ratings, 
the avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development required to 
create any additional evidence to be considered in connection 
with the issue decided in this decision.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the claimant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter being decided, at this juncture.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting 
the argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by active duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection is 
presumed for arthritis if evidence shows that nephritis became 
manifest to a compensable degree (10 percent) within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.307, 3.309.

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In order to 
establish service connection, a claimant must generally submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus or relationship between the current 
disability and the in-service disease or injury.  Pond v. West, 
12 Vet. App. 341, 346 (1999).

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran 
is entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  See also 
38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance 
of the evidence must be against the claim for benefits to be 
denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service treatment records show that the Veteran was seen in 
January 1993 for complaints of problems of urinary frequency when 
consuming alcohol.  There were no other complaints and 
examination was deferred.  The assessment was rule out urinary 
tract infection (UTI), which was doubted.  A March 2001 record 
noted complaints of urgency of urination of unknown etiology.  
Another record from the same month noted a 5-year history of 
urgency of urination off and on.  There was no history of 
dysuria, discharge, fever, chills, flank pain, or other 
significant symptoms.  An undated page documenting urinary 
complaints showed no nocturia, hesitancy, or penile discharge and 
was assessed with suspected diuretic effect of caffeine causing 
frequency.  It was doubtful that there was a UTI or prostate 
problem.   An April 2001 record reflected a history of urinary 
urgency for 5 years, and he desired to have further evaluation.  
There was no nocturia, dysuria or penile discharge, hematuria.  A 
May 2004 record addressed complaints other than the bladder, but 
noted a history of symptoms involving urinary disorders of the 
bladder.

During a May 2006 VA examination, the Veteran gave a history of 
urinating 15 times a day every hour since 1992 and zero times at 
night.  There was no problem starting urination and no 
incontinence.  He had no weakness or lack of energy.  There was 
no history of procedures (including dialysis) or 
hospitalizations.  There was no time lost from work or functional 
impairment.  The abdominal, rectal and genital examinations were 
normal.  Urinalysis was done and showed no pathology to render a 
diagnosis.  The findings were that he urinates 10 to 15 times a 
day and none at night.  He had multiple testing.  The final 
diagnosis was urgency and frequency of urination. 

An August 2007 VA examination revealed no findings or complaints 
of a genitourinary problem other than erectile dysfunction.  
Likewise a June 2009 VA examination did not address urinary 
problems and made no findings regarding such claimed problems. 

The Veteran in his May 2007 VA Form I-9 (substantive appeal) 
argued that urgency and frequency continued to be an issue.  He 
thought it might be from drinking alcohol initially, but also 
suffers from it when he drinks water.

Private medical records from 2006 and 2007 reveal that the 
Veteran was seen in October 2006 for complaints of shortness of 
breath, with review of systems negative for urinary symptoms.  
Another record from the same month noted that he was not feeling 
tired or poorly and had no increase in urinary frequency or other 
symptoms related to the bladder.  The rest of the records are 
negative for any urinary symptoms or findings.

Based on a review of the foregoing, the Board finds that the 
preponderance of the evidence is against granting service 
connection for a disability manifested by urinary frequency and 
urgency.  Although such complaints were treated in service, the 
cause of such symptoms was said to be due to alcohol consumption 
as noted in the service treatment records, and no underlying 
disability was shown to be the cause.  Furthermore, the more 
recent post-service records discussed above are negative for any 
urinary symptoms or findings.  

A symptom(s), without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

In addition to the medical evidence, the Board has considered the 
Veteran's assertions advanced to support this claim.  The Veteran 
is competent, as a layperson, to report that as to which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, while the Veteran may sincerely believe that 
has a current disability manifested by urinary urgency and 
frequency that is related to service, as a lay person, he is 
competent to discuss the observable symptoms (such as urinary 
frequency and urgency), but is not competent to render a medical 
diagnosis or etiological opinion regarding the presence or 
absence of an underlying disability manifested by those symptoms.  
He is not shown to be competent to make a diagnosis of an 
underlying urinary tract disability, which requires medical 
expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir 2007) (holding that a layperson may provide competent 
evidence to establish a diagnosis where the lay person is 
"competent to identify the medical condition").
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Court has held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of proof 
of a present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143- 44 (1992).  In this matter there 
is no current disability identified in regards to the urinary 
symptoms, thus service connection is not warranted.

II.  Increased Rating-General Considerations and Factual 
Background

The Veteran contends that his disabilities of right hip strain, 
plantar fasciitis, plantar fasciitis and status post ligament 
tear of his right 4th finger are all more severe than currently 
evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  
Separate diagnostic codes identify the various disabilities.  38 
C.F.R. § 4.1 requires that each disability be viewed in relation 
to its history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the Veteran working or 
seeking work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating is to be assigned.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A recent decision 
of the Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.  In appeals of the initial rating assigned 
following a grant of service connection, "staged ratings" or 
separate ratings for separate periods of time may be assigned 
based on the facts found following the initial grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. §§ 4.45, 4.59 (2009).

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by x-
ray findings will be evaluated on the basis of limitation of 
motion of the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.  Diagnostic Code 5003 provides that 
in the absence of limitation of motion, rate as below: 20 percent 
with X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional incapacitating 
exacerbations; and 10 percent with X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups.  
Note (1) under Diagnostic Code 5003 states that the 20 percent 
and 10 percent ratings based on x- ray findings, above, will not 
be combined with ratings based on limitation of motion.

It is possible for a Veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any one 
of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994).  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
Veteran's service-connected disabilities.  38 C.F.R. § 4.14.

A.  Right hip

The Veteran's right hip disability has been assigned a staged 
rating, with an initial noncompensable rating assigned prior to 
June 23, 2009, and a 10 percent rating assigned since June 23, 
2009.  The right hip disability has been evaluated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5252 and 5024.

Under Diagnostic Code 5024, tenosynovitis is to be rated under 
limitation of motion or as degenerative arthritis.  

Under Diagnostic Code 5252, a 10 percent rating is assigned where 
there is flexion limited to 45 degrees.  A 20 percent rating 
requires flexion limited to 30 degrees, and a 30 percent rating 
requires flexion that is limited to 20 degrees.

Other potentially pertinent diagnostic codes include Diagnostic 
Code 5251, which allows a maximum 10 percent rating for extension 
that is limited to 5 degrees.  

Under Diagnostic Code 5253, a 10 percent rating is warranted for 
limitation of rotation of, cannot toe-out more than 15 degrees, 
affected leg.  A 10 percent rating is warranted where adduction 
is limited such that legs cannot be crossed; and a maximum 20 
percent rating is assigned for limitation of abduction of, motion 
lost beyond 10 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5253.

The factual background of this disability is as follows.  A May 
2006 VA examination revealed right hip stiffness with soreness.  
There was weakness, stiffness and lack of endurance.  The pain 
was intermittent throughout the day and was sharp, aching and 
7/10 in intensity.  Pain was elicited by physical activity and 
relieved by rest.  There was no incapacitation.  There was no 
other functional impairment and no time lost from work.  There 
was no abnormal weightbearing on examination and his gait and 
posture were normal.  He used no assistive devices.  Examination 
was noted to have tenderness in the right hip.  Otherwise there 
was no redness, abnormal movement, fatigue, guarding, subluxation 
or ankylosis.  His motion was normal, painless range of motion in 
all planes and there was no pain, fatigue, weakness, lack of 
endurance or incoordination on repetitive motion.  X-ray of the 
right hip was interpreted as normal.  For the diagnosis, he was 
complaining of pain in the right hip but range of motion was 
normal, but there was tenderness.  X-ray was normal.  The final 
diagnosis was right hip strain.  He could participate in all 
activities of daily living including brushing teeth, cooking, 
shower, walking, using stairs, shopping, vacuum, dressing, 
gardening, driving, taking out trash and pushing a lawnmower.  

An August 2007 VA examination addressed hypertension with no 
significant findings for the hip.  

Private treatment records include mention of right hip pain in 
January 2007.  

A June 23, 2009 VA examination reflected complaints of pain in 
the right hip about four times a day, and lasting for an hour.  
The pain was described as 9/10 and elicited by physical activity.  
Motrin relieved it.  He could function with medication.  He 
reported weakness, stiffness, giving way, lack of endurance and 
fatigability.  There was no swelling, heat, redness, locking or 
dislocation.  He denied hospitalization or surgery for his 
condition.  He denied any overall functional impairment.  On 
examination he was noted to have normal gait and posture.  There 
was no leg length discrepancy and no sign of abnormal weight 
bearing, breakdown or calluses or unusual shoe wear pattern on 
his feet.  He did not use assistive devices.  The hip had 
tenderness on examination, but no other significant findings.  

Range of motion of the right hip was entirely within normal 
limits.  However at the full end of motion on adduction (20 
degrees), abduction (40 degrees), external rotation (50 degrees) 
and internal rotation (50 degrees), he reported pain.  No pain 
was reported on flexion and extension.  There was no pain, 
fatigue, weakness, lack of endurance or incoordination on 
repetitive motion.  X-rays showed minimal narrowing of the hip 
joints.  The diagnosis was changed to DJD of the right hip based 
on X-rays.  The date of this examination is the date that the 10 
percent rating was assigned.  

Based on a review of the foregoing the Board finds that the 
preponderance of the evidence is against an initial compensable 
rating for the right hip strain prior to June 23, 2009 and 
against a 10 percent rating since then.  The evidence prior to 
June 23, 2009 does not reflect that the Veteran had a compensable 
loss of motion under any of the applicable Diagnostic Codes 
addressing motion, as the May 2006 VA examination revealed full, 
painless range of motion, and there was no pain, fatigue, 
weakness, lack of endurance or incoordination on repetitive 
motion.  The only significant finding prior to June 23, 2009 was 
that there was some tenderness of the right hip.  There was also 
no evidence of arthritis shown prior to June 23, 2009, as the X-
ray was normal, thus a compensable rating for arthritis of two or 
more major joints is not warranted under Diagnostic Code 5003 
prior to that date.  Thus, prior to June 23, 2009, a compensable 
rating is not warranted.

As of June 23, 2009, there is now evidence of arthritis in the 
right hip, thus warranting a 10 percent rating.  The evidence 
still shows the range of motion to be fully normal, with pain at 
the extremes.  Repetitive motion continues to result in no pain, 
fatigue, weakness, lack of endurance or incoordination.  There is 
no evidence of occasional incapacitating exacerbations shown by 
the evidence.  

While the Veteran has reported weakness, stiffness, giving way, 
lack of endurance and fatigability during the June 2009 VA 
examination, this lay history is outweighed by the medical 
findings, which do not show objective clinical evidence of such 
symptoms.  The Veteran does not use assistive devices.  His gait 
was normal and there was no sign of abnormal weight bearing.  
There is also a lack of medical evidence showing treatment for 
such problems.  The Board must conclude that the greater weight 
of the evidence is against finding that the Veteran has 
experienced weakness, stiffness, giving way, lack of endurance 
and fatigability to such an extent that an increased rating above 
10 percent is warranted.  Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  Thus as of June 23, 2009, a rating in excess 
of 10 percent disabling is not warranted.

The Board further notes that throughout the pendency of this 
appeal, there has been no evidence of ankylosis, fracture, 
malunion, or flail joint shown.  Thus there is no need to 
consider additional diagnostic codes addressing these conditions 
at any point during this appeal.  

In sum, the preponderance of the evidence is against an initial 
compensable rating prior to June 23, 2009 and against a rating in 
excess of 10 percent since June 23, 2009 for the Veteran's right 
hip disability, even with consideration of DeLuca factors. 

B.  Plantar Fasciitis

The Veteran's plantar fasciitis disability has been assigned an 
initial noncompensable rating prior to June 23 2009, and a 10 
percent rating since June 23, 2009.  This disability has been 
evaluated by analogy under 38 C.F.R. § 4.71a, Diagnostic Code 
5276.  Diagnostic Code 5276 provides ratings for acquired 
flatfoot or pes planus.  Mild flatfoot with symptoms relieved by 
built-up shoe or arch support is rated as noncompensably (0 
percent) disabling.  Moderate flatfoot with weight-bearing line 
over or medial to the great toe, inward bowing of the atendo 
achillis, pain on manipulation and use of the feet, bilateral or 
unilateral, is rated 10 percent disabling.  Severe flatfoot, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities, is rated 20 percent 
disabling for unilateral disability, and is rated 30 percent 
disabling for bilateral disability.  Pronounced flatfoot, with 
marked pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement, and severe spasm of the tendo 
achillis on manipulation, that is not improved by orthopedic 
shoes or appliances, is rated a maximum 30 percent disabling for 
unilateral disability, and is rated a maximum 50 percent 
disabling for bilateral disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.

Other potentially applicable diagnostic codes include Diagnostic 
Code 5284, which provides ratings for residuals of other foot 
injuries, including evaluations based on limitation of motion.  
Moderate residuals of foot injuries are rated 10 percent 
disabling; moderately severe residuals of foot injuries are rated 
20 percent disabling; and severe residuals of foot injuries are 
rated a maximum 30 percent disabling.  A Note to Diagnostic Code 
5284 provides that foot injuries with actual loss of use of the 
foot are to be rated as 40 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.

The factual background of this disability is as follows.  A May 
2006 VA examination revealed history of the left foot pain 
greater than the right.  The Veteran had daily pain without 
radiation.  The pain was sharp and 7/10 in intensity, worsened by 
activity.  He could function with medication and used no other 
treatment.  The Veteran had no functional impairment and no time 
lost from work.  He complained of pain on standing and walking.  
There was no abnormal weightbearing on examination and his gait 
and posture were normal.  He used no assistive devices.  
Examination was notable also for no calluses or breakdown.  His 
feet and toes were normal, but he had tenderness in the heel area 
bilaterally.  There was no disturbed circulation or atrophy.  
There was no pes planus, marked pronation or medial tilting.  
Palpation of the plantar surface revealed tenderness.  There was 
no Achilles involvement.  He had no clawfeet, hammer toes, morton 
metatarsalgia, hallux valgus, hallux rigidus or dropped foot.  
Dorsiflexion of the toe did not produce pain and palpation of the 
metatarsal head was normal.  Neurological exam was normal.  His 
bilateral ankle motion was normal, painless range of motion in 
all planes.  There was no pain, fatigue, weakness, lack of 
endurance or incoordination on repetitive motion.  X-rays of both 
feet were interpreted as normal.  For the diagnosis, the Veteran 
was noted to be complaining of tenderness in the feet especially 
the heel area, with X-rays normal.  The final diagnosis was 
plantar fasciitis.  He could participate in all activities of 
daily living including brushing teeth, cooking, shower, walking, 
using stairs, shopping, vacuum, dressing, gardening, driving, 
taking out trash and pushing a lawnmower.  

A VA examination of August 2007 addressed hypertension but did 
note abnormality of left plantar fasciitis with difficulty weight 
bearing on the left heel.  Edema was absent in the right and left 
lower extremity.  

Private treatment records include mention of left foot pain in 
January 2007, with plantar fasciitis noted.  

A June 23, 2009 VA examination of revealed a history of pain in 
the bottom of both feet about four times a day, lasting two 
hours.  He reported the level of pain as 10/10.  Pain was 
elicited by activity and relieved by rest.  He could function 
without medication.  He had no weakness or fatigue on standing or 
walking.  The Veteran did have pain, stiffness and swelling on 
standing and walking.  He denied hospitalizations or surgery for 
his condition.  He had been treated with steroid shots and a 
brace.  The Veteran had constant pain when walking.  On 
examination, gait and posture were normal.  There was no leg 
length discrepancy and no sign of abnormal weight bearing, 
breakdown or calluses or unusual shoe wear pattern on his feet.  
He did not use assistive devices.  Examination of the right and 
left foot showed tenderness, but no evidence of painful motion, 
edema, disturbed circulation, weakness, atrophy, heat, redness or 
instability.  He had active motion in the MT joints of each great 
toe.  There was slight tenderness of palpation of the planter 
surface bilaterally.  Achilles tendon was normally aligned 
bilaterally.  There was no evidence of pes planus, hammer toes, 
Morton's metatarsalgia, hallux valgus, or hallux rigidus.  Ankle 
joints had full range of motion without pain, fatigue, weakness, 
lack of endurance or incoordination on repetitive motion.   He 
required shoe inserts, but no other assistive devices or 
supports.  He had no limitation on standing or walking.  X-rays 
were abnormal, showing minimal narrowing of the first MTP both 
feet.  The diagnosis was unchanged, and remained plantar 
fasciitis.  The subjective factors were pain.  The date of this 
examination is the date that the 10 percent rating was assigned.  

Based on a review of the foregoing the Board finds that the 
preponderance of the evidence is against an initial compensable 
rating for plantar fasciitis prior to June 23, 2009 and against a 
10 percent rating since June 23, 2009.  The evidence prior to 
June 23, 2009 does not reflect that the Veteran's foot disability 
approximated either a moderate flatfoot or moderate foot injury, 
as there was no evidence of weight-bearing line over or medial to 
the great toe, inward bowing of the atendo achillis, pain on 
manipulation and use of the feet, bilateral or unilateral shown 
prior to that date.  There was also no evidence that the 
Veteran's plantar fasciitis disability approximated a moderate 
foot injury.  The Veteran's feet were shown to generally be 
notable for no calluses or breakdown, with was no disturbed 
circulation or atrophy, no pes planus, marked pronation or medial 
tilting or Achilles involvement.  Tenderness on palpation was the 
most notable sign.  Thus, prior to June 23, 2009, a compensable 
rating is not warranted.

As of June 23, 2009, the Veteran's bilateral plantar fasciitis 
disability does not more closely approximate a severe flatfoot or 
severe foot injury, as the feet are not manifested by marked 
deformity (pronation, abduction, etc.), nor is there pain on 
manipulation and use accentuated, indication of swelling on use, 
or characteristic callosities.  In sum, the evidence as set forth 
in the June 2009 VA examination reveals the Veteran's symptoms to 
be no more than 10 percent disabling as he had full range of 
motion of the ankles and metatarsals, and there was no pain, 
fatigue, weakness, lack of endurance or incoordination on 
repetitive motion.  He required shoe inserts, but no other 
assistive devices or supports, and had no unusual calluses or 
skin breakdowns. 

Other diagnostic codes pertaining to the feet are not applicable 
as there is no evidence of weakfoot, hammer toe, claw foot, 
hallux valgus or rigidus, metarsalgia or other malunion of the 
toes.  

In sum, the preponderance of the evidence is against an initial 
compensable prior to June 23, 2009 and against a rating in excess 
of 10 percent since June 23, 2009, even with consideration of 
DeLuca factors. 

C.  Right 4th Finger

The Veteran's right 4th finger is currently evaluated under 
Diagnostic Code 5230, which provides that limitation of motion of 
the ring or little finger warrants a maximum noncompensable 
evaluation for either the major or minor hand  38 C.F.R. § 4.71a, 
Diagnostic Code 5230.

The factual background of this disability is as follows.  The 
Veteran is shown to be right hand dominant.  A May 2006 VA 
examination revealed history of the finger injury as having 
injured the 4th digit of the right hand 15 years ago, and since 
then he cannot bend it fully.  He has aching, burning pain and 
5/10.  It was worse with physical activity and relieved with rest 
and medication.  He was told there was a torn tendon which never 
healed.  He has minimal strength.  There was no treatment.  The 
functional impairment was loss of strength and inability to bend 
it.  Examination revealed that the right 4th finger (ring finger) 
showed no ankylosis and limited flexion at PIP.  He was able to 
tie shoelaces, fasten buttons and pick up pieces of paper.  All 
the fingers can approximate the transverse crease of the palm, 
including the ring.  His right hand strength was decreased 
compared to the left.  Range of motion of the right ring finger 
was 60 degrees of PIP flexion, decreased from full range which 
was 110 degrees.  His MP flexion and DIP flexion were normal.  
There was no pain, fatigue, weakness, lack of endurance or 
incoordination on repetitive motion.  X-rays of the right hand 
were interpreted as normal.  For the diagnosis he was noted to 
have limited range of motion and the final diagnosis was status 
post injury to the right fourth finger with ligamentous tear.  He 
could participate in all activities of daily living including 
brushing teeth, cooking, shower, walking, using stairs, shopping, 
vacuum, dressing, gardening, driving, taking out trash and 
pushing a lawnmower.  

An August 2007 VA examination addressed hypertension with no 
significant findings for the hands.  

Private treatment records reveal that, in January 2007, the 
Veteran was referred for evaluation of right hand pain with 
history of questionable tendon rupture in the 4th finger in the 
past.  In March 2007, a private evaluation regarding the hand 
noted that the Veteran was not bothered by small objects falling 
through his hand or marked weakness.  He had no functional 
deficit according to this note, which also said there was no 
indication for surgery.  Another March 2007 note revealed that 
the Veteran complained of being unable to flex the right ring 
finger to make a fist.  He was also said to use a splint.  

The report of a June 2009 VA examination revealed complaints of 
pain in the 4th right finger occurring 4 times a day and lasting 
2 hours.  He reported the pain was a level 10.  It occurred 
during physical activity and was relieved by rest.  He had no 
history of surgery or hospitalization for this condition.  He 
reported limited use of the hand due to sitting, pain and 
fatigue.  He was right handed.  Examination of the hand revealed 
he could tie shoelaces without difficulty and fasten buttons and 
pick up pieces of paper without difficulty.  His right hand 
fingertips could approximate the transverse crease of the palm.  
With the thumb attempting to oppose each finger (including the 
right ring finger), the measurement between the thumb and finger 
was 0 centimeters.  Right hand strength was normal.  His right 
ring finger had full PIP flexion of 110 degrees, but limited MP 
flexion of 70 out of 90 degrees and limited DIP flexion of 60 out 
of 70 degrees.  Pain occurred at these levels where motion was 
limited.  There was no pain, fatigue, weakness, lack of endurance 
or incoordination on repetitive motion.  The motion of the other 
fingers in the right hand was normal, with no evidence of 
ankylosis.  X-ray of the right hand was normal.  The diagnosis 
was status post injury, right 4th finger ligamentous tear.  

Based on a review of the foregoing, the Board finds that an 
initial compensable rating for the right 4th finger injury is not 
warranted.  Throughout the pendency of this appeal, this 
disability is manifested by complaints of pain and slight 
limitation of motion.  As noted above, the governing Diagnostic 
Code 5230 in this matter only provides for a noncompensable 
evaluation for limitation of motion.  

A higher schedular evaluation would only be warranted if 
ankylosis of the right ring and little fingers was present (see 
38 C.F.R. § 4.71a, Diagnostic Codes 5219 and 5223) or the ring 
and little fingers were amputated (see 38 C.F.R. § 4.71a, 
Diagnostic Codes 5155 and 5156).  Clearly the evidence fails to 
show that the right hand disability either resembles ankylosis or 
amputation of the right ring and little fingers.  Generally, his 
hand is noted to function well overall, with no limitations of 
the other fingers, and normal findings of strength.  There was no 
increase in symptoms shown on repetitive testing.  Thus, the 
preponderance of the evidence reflects that a noncompensable 
rating, and no more, is warranted for the right 4th finger, 
during the entire appeal period.  

Extraschedular Consideration

The RO determined that referral to the Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
for an extraschedular rating was not warranted.  Under 38 C.F.R § 
3.321(b)(1), in exceptional cases where schedular evaluations are 
found to be inadequate, consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities is made.  The governing norm in an exceptional case 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with the Veteran's employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R § 3.321(b)(1) (2009).  

In this case, the Rating Schedule is adequate for evaluating the 
Veteran's disabilities of the right hip, plantar fasciitis, and 
right 4th finger.  In addition, it has not been shown that any of 
these disabilities has required frequent periods of 
hospitalization or has produced marked interference with all 
types of employment.  The evidence fails to show that the Veteran 
has had any hospital treatment for these conditions.  As far as 
employability, on his original claim, the Veteran answered the 
question as to whether any of his disabilities prevents him from 
working as "Not Applicable."  None of the evidence otherwise 
reflects that any of the above service-connected disabilities 
affects his ability to work, nor has he made such allegations.  
Thus, the Veteran's symptoms from right hip, plantar fasciitis 
and right 4th finger disabilities are shown to be adequately 
compensated by the assigned schedular ratings, which contemplate 
the impact of his disabilities on both social and occupational 
function.  Accordingly, referral for extraschedular consideration 
is not warranted at this time. Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that the record is negative for evidence 
that the Veteran is unemployable due to his service- connected 
disabilities.  Nor does the Veteran so claim.  Therefore, remand 
or referral of a claim for a total rating due to individual 
unemployability (TDIU) is not necessary under the Court's ruling 
in Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Service connection for a urinary tract disability manifested by 
urgency and frequency is denied.

Entitlement to an initial compensable rating prior to June 23, 
2009, and a rating in excess of 10 percent since June 23, 2009, 
for right hip strain with DJD is denied.

Entitlement to an initial compensable rating prior to June 23, 
2009, and a rating in excess of 10 percent since June 23, 2009, 
for plantar fasciitis with DJD of the first MTP joints is denied.

Entitlement to an initial compensable rating for status post 
ligamentous tear of the right 4th finger is denied.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


